DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al (4,564,141).  Montgomery et al discloses a safety system for a gas apparatus for heating water, the gas apparatus includes a tank (11) for containing water and a first gas burner (SEE column 3, lines 4-6) for heating the water contained inside the tank, the safety system includes a first sensor (60) suitable for generating a first signal which represents a temperature of the water contained in the tank, a second sensor (61) suitable for generating a second signal which represents a temperature of
the water contained in the tank, a supply circuit (SEE Figure 2) for energizing a first
actuator (49) of a first valve (47) which is arranged to allow a flow of gas to pass or intercept towards the first gas burner, the first actuator being arranged to actuate
so as to open and close the first valve when the first actuator is energized and non-energized, respectively (SEE column 3, lines 39-55), a switch device (41) which is arranged in the supply circuit in order to close or open the supply circuit so as to energize (or not energize) the first actuator, a digital processing unit (SEE column 3, line 66 –column 4, line 12 and column 4, lines 28-49) which is operatively connected to at least one of the first or second sensor and which is configured to compare a set-point value (ie: a predefined value) which represents a preselected temperature with the difference between the values obtained by the two temperature sensors, and a control device (40) which is operatively connected to the switch device and to the first and second sensors, the control device includes an analogue comparator (70) which is
operatively connected to generate a control signal for controlling so as to open or close the switch device on the basis of the comparison between the first and second signals
carried out by the analogue comparator (SEE column 4, lines 25-35, column 5, lines 4-
14, lines 32-35). Montgomery et al differs from the applicants claimed invention in that it describes a heating system which makes a comparison between a set point value and the difference between the first and second sensors as opposed to making a comparison between a set point value and the first or second signal.  It is noted by the examiner that in order for Montgomery et al to make a comparison between a set-point value and the difference between the first and second sensors, that a determination of the first and second sensors is inherently being made and thus it would have been within the skill of a person having ordinary skill in the art to modify Montgomery et al to make a comparison between the set-point value and one of the first or second signals, which is already being accounted for and arrived at the applicants claimed invention as a matter of obvious design choice which would not require any additional structural limitations to achieve such, since a comparison between a set-point and that of one of the first or second signal would be regarded as an intended use limitation wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
In re claim 2, Montgomery et al discloses that the analogue comparator (70) is operatively connected to the switch device (41) and is capable of generating the control signal for controlling so as to open and close the switch device (41) on the basis of the comparison between the first and second signals (SEE column 5, lines 4-15). In re claim 3, Montgomery et al discloses that the comparator (70) is capable of generating the control signal for controlling so as to open the switch device if
a difference between the first signal and the second signal is greater than a predefined
value and for controlling so as to close the switch device if the difference between the
first signal and the second signal are less than or equal to the predefined value (while the
limitation can be regarded as intended use, Montgomery et al implicitly discloses the
limitations in column 4, lines 46 – column 5, line 3). In re claim 4, Montgomery et al
discloses a safety system including a control device (40) operable in conjunction with a
digital processing unit (SEE column 3, line 66 – column 4, line 12 and column 4, lines
28-49) and a comparator (70) wherein comparator being operatively connected to the
digital processing unit and being capable of generating an output signal on the basis of
a comparison between the first and second signals (SEE column 4, lines 25-35, column
5, lines 4-14, lines 32-35). The limitation of the digital processing unit being operatively
connected to the switch device (41) and being capable of generating the control signal
for controlling so as to close the switch device when the output signal takes on a first
value and for controlling so as to open the switch device when the output signal takes
on a second value and further in re claim 5 wherein the comparator is capable of
generating the second value of the output signal under the condition that a difference
between the first signal and the second signal is greater than a predefined value is fully
embodied in column 4, line 46 – column 5, line 25 and also being regarded as a
statement of intended use wherein it has been held that a recitation with respect to the
manner in which a claimed apparatus is intended to be employed does not differentiate
the claimed apparatus from a prior art apparatus satisfying the claimed structural
limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In re claim 6, Montgomery et al
discloses that the first and second signals are analogue electrical signals (SEE column
4, lines 13-15). In re claim 7, Montgomery et al discloses a gas apparatus for heating
water, the gas apparatus includes a tank (11) for containing water, a first burner (SEE
column 3, lines 4-6) for heating the water contained inside the tank, a first valve (47)
which is provided to allow a flow of gas towards the first gas burner, a first actuator (49)
which is provided to actuate so as to open and close the first valve when it is energized
and non-energized, respectively, and a safety system. In re claim 11, Montgomery et al
discloses structure capable of carrying out the method of the applicants claimed
invention including generating a first signal which represents a temperature of the water
contained in the tank (via sensor 60) of the gas apparatus, generating a second signal
which represents a temperature of the water contained in the tank (11) of the gas
apparatus by means of the second sensor (61) of the gas apparatus, comparing the first
signal with the second signal by means of the comparator (70) (analog and digital comparators are being interpreted by the examiner as being functionally equivalent and not patentably distinct) of the gas apparatus, generating a control signal by means of the control device (40) of the gas apparatus on the basis of the comparison between the first and second signals and controlling so as to close/open the switch device (41) of the gas apparatus by means of the control signal so as to energize/not to energize the first actuator (49) of the gas apparatus (SEE column 4, lines 25-35, column 5, lines 4-14, lines 32-35).


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al (4,564,141) in view of Furmanek et al (9,574,793).  Montgomery et al discloses the applicants primary inventive concept, as stated above, including a safety system for a gas apparatus for heating water wherein the safety system includes a supply circuit and a digital processing unit; Montgomery et al however does not particularly provide any detail as to how the supply circuit and digital processing unit are powered. Furmanek et al teaches a control system for controlling a gas powered water heater and further teaches that it is commonly known in the art for the supply circuit to use thermoelectric generators (402) as a power source (304) for the control system. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have utilized the commonly known thermoelectric generators as taught by Furmanek et al as the power source for the safety system of Montgomery et al for the purpose of electrically powering the power system and arrived at the applicants claimed invention. In re claim 9, Montgomery et al as modified by Furmanek et al would meet the primary inventive concept of the applicants invention since the examiner takes the position that the added limitations of the gas apparatus comprising “a second gas burner, a second valve which is provided to allow to pass/intercept a flow of gas towards the second gas burner, and towards the first gas burner, and a second actuator which is connected to the supply circuit and which is provided to actuate so as to open and close the second valve when the second actuator is energized and non- energized, respectively, the first gas burner being a main burner and the second gas burner being a pilot burner which is configured to light the main burner by means of a relevant pilot flame”, merely represent a duplication of essential working parts wherein it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.  In re claim 10, Montgomery et al as modified by Furmanek et al would meet the primary inventive concept of the applicants invention since the examiner takes the position that the added limitations of the thermoelectric generator being associated with the duplicate claimed elements of a second burner as claimed in claim 9 so as to be energized by the flame generated by the second burner, also represents a duplication of essential working parts wherein it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (6,701,874) in view of Pottebaum (4,984,981).  Shultz et al discloses a safety system for a gas apparatus (100) for heating water, the gas apparatus comprising a tank (110) for containing water and a first gas burner (190) for heating the water contained inside the tank, the safety system includes a first sensor (160, 380) suitable for generating a first signal which represents a temperature of the water contained in the tank, a second sensor (150, 385) suitable for generating a second signal which represents a temperature of the water contained in the tank, a supply circuit (170) for energizing a first actuator of a first valve (SEE column 3, line 66 – column 4, line 3) which is arranged to allow to pass or intercept a flow of gas towards the first gas burner, the first actuator being arranged to actuate so as to open and close the first valve when the first actuator is energized and non-energized, respectively, a switch device (260) which is arranged in the supply circuit (SEE column 5, line 28-45) in order to close or open the supply circuit so as to energize/not to energize the first actuator, a digital processing unit (200) which is operatively connected to the first or second sensor and which is configured to compare a set-point value which represents a preselected temperature with the first or second signal (SEE column 3, lines 38-57), a control device (240, 340) which is operatively connected to the switch device and to the first and second sensors. Shultz et al further discloses that a component of the controller is operatively connected to the first and second sensors in order to compare the first signal with the second signal and the control device is configured to generate a control signal for controlling so as to open or close the switch device on the basis of the comparison between the first and second signals (SEE column 3, line 58 – column 4, line 3), but is not particularly described as being an analogue comparator, the comparing function is simply disclosed as a capability of the controller and thus “a comparator” is being interpreted by the examiner as being implicitly defined as part of the controller. Alternatively, Pottebaum teaches that it is commonly known in the art to  use a comparator (96) as part of the monitoring circuitry of a supply circuit which can control operation of a switch (82) based on signals received from sensors. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have incorporated the use of a comparator as was commonly known in the art and taught by Pottebaum as part of the control device of Shultz et al for the purpose of comparing the received signals in Shultz et al for controlling the opening and closing of the switch device on the basis of the comparison between the first and second signals and arrived at the applicants claimed invention. In re claim 2, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since Shultz et al discloses that the control device (240, 340) which includes a comparator as taught by Pottebaum, is operatively connected to the switch device (260) and is capable of generating the control signal for controlling so as to open/close the switch device on the basis of the comparison between the first and second signals (SEE column 3, lines 38-57). In re claim 3, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since the control device of Shultz et al modified with the comparator of Pottebaum is inherently capable of generating the control signal for controlling so as to open the switch device a difference between the first signal and the second signal is greater than a predefined value and for  controlling so as to close the switch device if the difference between the first signal and the second signal is less than or equal to the predefined value (SEE column 3, line 38 – column 4, line 3). In re claim 4, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since Shultz et al discloses the control device (240, 340) includes the digital processing unit (200), and the analogue comparator as per Pottebaum and would be operatively connected to the digital processing unit (SEE Figure 3) and being inherently capable of generating an output signal on the basis of a comparison between the first and second signals, the digital processing unit being operatively connected to the switch device (360) and being capable of generating the control signal for controlling so as to close the switch device; wherein the limitation of “when the output signal takes on a first value and for controlling so as to open the switch device when the output signal takes on a second value is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In re claim 5, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since in the same way as previously cited in claim 4, the limitation of “wherein the analogue comparator is capable of generating the second value of the output signal if a difference between the first signal and the second signal is greater than a predefined value” is being regarded as a statement of intended use wherein it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In re claim 6, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since the first and second signals are analogue electrical signals (SEE column 2, lines 42-43). In re claim 7, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since Shultz et al discloses a gas apparatus (100) for heating water, the gas apparatus includes a tank (110) for containing water, a first gas burner (190) for heating the water contained inside the tank, a first valve (SEE column 3, line 66 – column 4, line 3) which is provided to allow to pass/intercept a flow of gas towards the first gas burner, a first actuator which is provided to actuate so as to open and close the first valve when it is energized and non- energized, respectively, and a safety system (200, 200') (SEE column 5, lines 28-45). In re claim 8, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since Shultz et al further discloses a thermoelectric generator (210) for energizing the supply circuit and/or the digital processing unit. In re claim 9, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since the examiner takes the position that the added limitations of the gas apparatus comprising “a second gas burner, a second valve which is provided to allow to pass/intercept a flow of gas towards the second gas burner, and towards the first gas burner, and a second actuator which is connected to the supply circuit and which is provided to actuate so as to open and close the second valve when the second actuator is energized and non- energized, respectively, the first gas burner being a main burner and the second gas burner being a pilot burner which is configured to light the main burner by means of a relevant pilot flame”, merely represent a duplication of essential working parts wherein it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8. In re claim 10, Shultz et al as modified by Pottebaum would meet the primary inventive concept of the applicants invention since the examiner takes the position that the added limitations of the thermoelectric generator which is disclosed in Shultz et al being associated with the duplicate claimed elements of a second burner as claimed in claim 9 so as to be energized by the flame generated by the second burner, also represents a duplication of essential working parts wherein it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re claim 11, Shultz et al as modified by Pottebaum would meet the limitations of the applicants claimed invention since the combined structure is capable of carrying out the method of the applicants claimed invention including generating a first signal which represents a temperature of the water contained in the tank (110) of the gas apparatus (100) by means of the first sensor (160, 380) of the gas apparatus (100), generating a second signal which represents a temperature of the water contained in the tank (1) of the gas apparatus (100) by means of the second sensor (150, 385) of the gas apparatus (100), comparing the first signal with the second signal by means of the analogue comparator (as provided by the teaching of Pottebaum) of the gas apparatus (100), generating a control signal by means of the control device (240, 340) of the gas apparatus (100) on the basis of the comparison between the first and second signals (SEE column 3, line 58 – column 4, line 3) and controlling so as to close/open the switch device (260) of the gas apparatus (100) by means of the control signal (SEE column 5, lines 28-45) so as to energize/not to energize the first actuator of the gas apparatus (100).

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. The previous rejection of claims 1-7 and 11 as being rejected under 35 USC 102(a)(2) as being anticipated by Montgomery et al (4,564,141) has been modified herein to be rejected under 35 USC 103 to address the argument of the comparing a set-point value with the first and second signal and the interpretation of the comparator (SEE rejection above for clarification).  With regards to the rejection of claims 1-11 under 35 USC 103 as being unpatentable over Shultz et al in view of Pottebaum, said rejection is being maintained.  The applicant argues that the controller (240) actually compares information received from sensing devices (280) with a threshold value rather than comparing between a comparator and a first or second signal (which is generated by the sensing devices), further arguing that Shultz does not disclose a comparator but instead only specifies a controller.  The examiner has amended the rejection to the claims and takes the position that since the controller performs the same function of the comparator, that the teaching of a comparator is implicitly contained within the controller in the same way as the applicants invention claims a comparator as a part of the control device and alternatively, that the teaching of a comparator as part of control circuitry in particular of a supply circuit, is commonly known in the art and taught by Pottebaum and thus this teaching is not a novel concept.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        August 23, 2022